129 F. Supp. 2d 424 (2000)
UNITED STATES of America, Plaintiff,
v.
Cruz Cecilia LOPEZ FALU, Nancy Gutierrez-Diaz, Teresa Pizarro-Cruz, Diana Cortez-Velez, Jose Rafael Bas Garcia, Luis Ernesto Borges Reyes, Arnaldo Jose Gonzalez Rodriguez, Ruben Lugo Lebron, Yahaira Enid Velazquez Correa, Jorge Baucaz Garcia, Serafin Mendez Cordero, Francisco Arroyo Velez, Viola Rodriguez-Vidal, Elena Sepulveda, Nilda Rosa-Diaz, Lydia Ramos-Iraldo, Gilberto Rivera-Rosado, Carlos Frontera-Santana, Miguel Angel Davila-Garcia, Jose Humberto Santos-Vazquez, Angel Barrios-Davila, Raul Maxwell-Anthony, Defendants.
Criminal Nos. 00-0193(JAF), 00-0195(JAF), 00-0196(JAF), 00-0197(JAF), 00-0211(JAF), 00-0215(JAF), 00-0220(JAF), 00-0239(JAF), 00-0241(JAF), 00-0284(JAF), 00-0285(JAF), 00-0296(JAF), 00-0188(JAF), 00-0189(JAF), 00-0190(JAF), 00-0244(JAF), 00-0245(JAF), 00-0246(JAF), 00-0247(JAF), 00-0248(JAF), 00-0249(JAF), 00-0596(JAF).
United States District Court, D. Puerto Rico.
July 26, 2000.
Maria De L. Santiago-Negron, Roberto Buso-Aboy, Hato Rey Tower, Linda Backiel, San Juan, PR, for defendants.
Jorge E. Vega-Pacheco, U.S. Attorney's Office District of P.R., Criminal Division, Antonio R. Bazan-Gonzalez, U.S. Attorney's Office District of P.R., San Juan, PR, for plaintiff.

MEMORANDUM ORDER
FUSTE, District Judge.
In all of the above-captioned cases, we refrained from imposing supervised release. Following the Sentencing Reform Act of 1984, 18 U.S.C. §§ 3551-3559 (1983), courts nearly universally impose supervised release. As such, we explicate our deviation from this paradigm, and our reasons for not imposing supervised release in these cases.
All of the above Defendants are charged with trespassing upon federal naval property in Vieques, Puerto Rico, in violation of 18 U.S.C. § 1382 (1982). Section 1382 provides that violators "[s]hall be fined under this title or imprisoned not more than six months, or both," but does not mention supervised release. 18 U.S.C. § 1382. Thus, to set the proper sentence, we turn to other sections of the Code. First, we look to the statute authorizing supervised release, 18 U.S.C. § 3583 (1983). The applicable section in these cases is section (b)(3), which provides that the authorized term of supervised release "for a Class E felony, or for a misdemeanor (other than a petty offense)," is "not more than one year." Id. A careful reading of the statute leads to our next inquiryis this particular crime a petty offense? To answer that question, we turn to 18 U.S.C. § 19 (1999), which provides:
As used in this title, the term "petty offense" means a Class B misdemeanor, a Class C misdemeanor, or an infraction, *425 for which the maximum fine is no greater than the amount set forth for such an offense in section 3571(b)(6) or (7) in the case of an individual ....
18 U.S.C. § 19. Turning to section 3571(b)(6) and (7), the maximum fine for a Class B or C misdemeanor that does not result in death, or an infraction, is $5,000. 18 U.S.C. §§ 3571(b)(6), (7) (1983). In all of these cases, there were no fatalities, and we imposed no fine or fines of less than $5,000. Thus, these crimes are petty offenses as defined in the Federal Criminal Code. See 18 U.S.C. § 19. Since section 3583(b)(3) specifically exempts petty offenses from the imposition of terms of supervised release, we find supervised release to be improper in these cases. Cf. United States v. Saunders, 957 F.2d 1488, 1494 (8th Cir.1992) (finding that district court may not exceed statutory maximum of § 3583(b) when imposing a term of supervised release).[1] For these reasons, we have not and will not impose terms of supervised release for rote violations of 18 U.S.C. § 1382.
IT IS SO ORDERED.
NOTES
[1]  Due to the paucity of published case law, the court directs the reader to two short, unpublished opinions with no precedential value, for illustrative purposes on the point of law treated here. See United States v. Jourdain, 26 F.3d 127, No. 93-2616, 1994 WL 209914 (8th Cir.(D.Minn.) 1994), and United States v. Thornton, No. 99-30265, 2000 WL 732929 (9th Cir.(D.Mont.) 2000).